Order entered January 4, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01470-CV

HEALTHSOUTH REHABILITATION HOSPITAL OF RICHARDSON, LLC, Appellant

                                            V.

         JOSEPH RICH, AS NEXT FRIEND FOR JESSE MAE RICH, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-00480

                                         ORDER
       Before the Court is appellant’s January 2, 2019 unopposed motion for an extension of

time to file a brief. We GRANT the motion and extend the time to January 24, 2019.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE